624 So. 2d 1208 (1993)
STATE of Louisiana
v.
Oscar J. STAMPER.
No. 93-K-1169.
Supreme Court of Louisiana.
September 24, 1993.
PER CURIAM.
The defendant was convicted of three counts of indecent behavior with juveniles, in violation of LSA-R.S. 14:81, and was sentenced to consecutive sentences of four years, five years, and six years. The defendant's actions constituted a common scheme or plan for which imposition of a concurrent sentence is appropriate. La.C.Cr.P. art. 883. The trial court abused its discretion in ordering consecutive sentences and this Court now orders the sentences be served concurrently.
HALL and KIMBALL, JJ., dissent.
CALOGERO, C.J., not on panel.